MB. JUSTICE HOLLOWAY
delivered' the opinion of the court.
This proceeding was submitted upon pleadings which raise no material issues of fact and presents for determination the question: Is the relator entitled, as a matter of right, to compensation for services rendered as a member of the house of representatives in the sixteenth legislative assembly ?
From the record we learn these facts: The county canvassing [1, 2] board declared the relator elected and issued to him a certificate of election. On the opening day of the session he presented his certificate, took the constitutional oath, assumed the duties of his office, participated in the organization of the house and thereafter in its subsequent proceedings. A contest of his election and the election of eight of his associates was instituted and a statement in writing setting forth the grounds of contest was presented to the house, referred to the appropriate standing committee which, after preliminary investigation, declined to proceed with a hearing until the contestants present their evidence in the form prescribed by sections 82-90, Bevise.d Codes. Thereafter, on January 22, the house adopted a resolution, which recited the facts relating to the contest and the action of the committee, and the further fact that a determination of the contest will involve delay, and concluded as follows: “Be it resolved: That said contestees be and they are hereby, declared to be members of this house and entitled to seats therein until the final determination of said contest; and, Be it further resolved, that the sergeant-at-arms be instructed to certify said members to the state auditor upon the pay-rolls of this house, and that the state auditor be advised that they are and shall be the qualified and acting members of this house until the final determination of said contest.”
We are not called upon to determine the abstract question: Is a de facto member of the legislative assembly entitled to com*473pensation pending a final determination of a contest which challenges his right to the seat? For present purposes we may assume that the dictum pronounced by this court in State ex rel. Thompson v. Kenney, 9 Mont. 223, 23 Pac. 733, expresses correctly the rule of procedure to be observed in a ease like the supposititious one involved in the question just propounded.
Conceding for present purposes that relator is entitled to the privileges and immunities of a member and that he may vote upon pending measures, it is nevertheless the contention that when he comes into court to enforce the payment of compensation on account of his services, he must assume the burden of showing that he is in right as well as in fact a member of the house. "We agree with this contention, for it is the general rule that the emoluments follow the legal title to the office. (Rasmussen v. Board, 8 Wyo. 277, 45 L. R. A. 295, 56 Pac. 1098.) "What evidence is necessary to exhibit to this court the fact that relator is a de jure officer?
The Constitution clothes each house of the legislative assembly with plenary and exclusive authority to determine upon the election, returns and qualifications of its members. (Art. Y, sec. 9.) The authority thus recognized as lodged in each house, is indispensable to its independence and existence. It emanates directly from the people to each house as an independent entity and cannot be delegated or granted aWay. Each house acts for itself -and from its decision there is no appeal. No individual, officer, court or other tribunal can infringe upon its exclusive prerogative to determine for itself, and in its own way, whether a person who presents himself for membership is entitled to a seat. (State ex rel. Smith v. District Court, 50 Mont. 134, 145 Pac. 721; State ex rel. Ford v. Cutts, 53 Mont. 300, 163 Pac. 470.) Either house may even act arbitrarily and in disregard of fundamental rights. It may oust a member whose election is beyond controversy and seat as a member a person who is disqualified for the office, but, if it should do so, there is still no recourse. This case presents no analogy to the one of a de facto state or county officer whose right is contested *474and whose title to office depends upon a judicial determination of the controversy. Belator holds his seat — as does every other member — at the will and pleasure of the house. If, then, the house has determined the right of relator to the office, its decision is conclusive upon the courts.
It cannot be maintained that it was the intention of the house in adopting the resolution above, to do nothing more than recognize the relator as a de facto member. That recognition had been accorded him from the hour the house assembled. If the purpose was not to determine the right of relator to his seat, then the resolution is meaningless. But this court will not indulge the presumption that the house acted without any purpose or in bad faith, but, on the contrary, will view the resolution in the light of surrounding circumstances and give to it the meaning which harmonizes with the apparent purpose intended.
It is suggested, however, that the resolution does not purport to evidence a final determination of relator’s right, but in this [3] connection the term final is a misnomer. Upon the question of the election and qualification of a member, there cannot be such a thing as a final decision, in the sense of a decision conclusive upon the house, until final adjournment for the term for which the members, in this instance, were elected. The authority to pass upon the membership is a continuing one and runs throughout the term. It is so complete and conclusive that relator may be seated to-day after a hearing, and deprived of his office to-morrow upon the same facts. After a member has received compensation for his services for fifty-nine days of the session, the house, may then declare that he was never legally elected and seat another in his stead with the right to compensation from the opening day. Neither the fact that the state may be called upon to pay double compensation, nor the fact that one of the two contenders has received compensation, reflects in the least upon the ultimate right to the office.
Our conclusion is that in the resolution above, the relator has presented to this court evidence of a determination by the *475house that he is de jure a member until such time as the house may determine otherwise, and that he is entitled to the compensation which attaches to the office.
It is ordered, adjudged and decreed that a peremptory writ of mandate issue herein directed to the respondent, as auditor of the state of Montana, commanding him to deliver to the relator a warrant upon the state treasurer for the compensation to which relator is entitled by virtue of his membership in the house of representatives of the sixteenth legislative assembly.
Mr. Justice Cooper concurs.